In re: Edwin L. Lynch, on behalf of the minor, Edwin Bryan Lynch and Doris Lynch applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 339 So.2d 507.
Granted: the judgment of the court of appeal is reversed, and the case is remanded to the trial court. The trial judge is directed to comply with C.C.P. 1813, and order *903either a remittitur or a new trial, if the trial court is still of the opinion expressed, on April 20, 1976, that the verdicts are so excessive that a new trial should be granted. See, in general, Miller v. Chicago Ins. Co., La., 320 So.2d 134.